internal_revenue_service number release date index number ------------------------------ --------------------------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------------ telephone number ---------------------- refer reply to cc intl b06 plr-127788-16 date march legend ------------------------------ ---------------------------------- ----------------- ------------------ -------------------- taxpayer opco individual a individual b individual c accounting firm ------------- law firm date date -------------------------------------------- ------------------- ----------------------- dear ----------------------- this responds to your letter and affidavits dated date supplemented by your letter dated date and your affidavit dated date requesting that the internal_revenue_service service grant taxpayer an extension of time under sec_301_9100-1 and sec_301_9100-3 to file form 4876-a election to be treated as an interest_charge_disc for taxpayer’s first taxable_year the rulings contained in this letter are based upon information and representations submitted by taxpayer and its representatives and accompanied by affidavits and penalty of perjury statements executed by appropriate parties this office has not verified any of the materials submitted in support of the request for rulings it is subject_to verification on examination plr-127788-16 facts taxpayer is a domestic_corporation wholly owned by opco opco is an s_corporation that is and has for several years been wholly owned by individuals a b and c part of their interest in opco is held through a_trust taxpayer was formed on date for the sole purpose of qualifying and operating as an interest charge domestic_international_sales_corporation ic-disc taxpayer operates under a commission arrangement with opco individual b has been the president and ceo of taxpayer throughout its existence and also the president and ceo of opco for several years shortly before date opco consulted with accounting firm about benefits that an ic- disc may provide after deciding to form taxpayer as an ic-disc taxpayer retained law firm to organize taxpayer as a corporation and prepare initial filings accounting firm informed taxpayer that taxpayer was required to file form 4876-a to operate as an ic-disc and prepared provided and explained filing_requirements for taxpayer to elect ic-disc status as of its inception however on date after the period for filing form 4876-a effective as of taxpayer’s inception the service notified taxpayer that it did not have a valid ic-disc election on record for taxpayer accounting firm helped taxpayer investigate although taxpayer believes that the form 4876-a had been timely mailed to the service taxpayer acknowledges that it does not have proof of mailing the form and the former cfo of opco who would have been responsible for filing it is not available to explain the situation from a copy of the form 4876-a in taxpayer’s files accounting firm surmised that the service may have refused to recognize the form for lack of a required signature taxpayer believes that a copy of the form now with the additional signature was mailed to attempt to rectify the situation at the time taxpayer believed that it had rectified its ic-disc election effective to its inception taxpayer continued to operate and report as an ic-disc however the service again notified taxpayer that it did not have a valid ic-disc election on file the service received the form 4876-a the second time but it was not timely as a result of the apparent lack of timely filing and unsuccessful attempts to cure the situation taxpayer engaged accounting firm to submit a request for a ruling granting an extension of time to file form 4876-a for its first taxable_year plr-127788-16 law and analysis sec_992 of the internal_revenue_code the code provides that an election by a corporation to be treated as a disc1 shall be made by such corporation for a taxable_year at any time during the 90-day period immediately preceding the beginning of the taxable_year except that the secretary may give his consent to the making of an election at such other times as he may designate sec_992 of the code provides that such election shall be made in such manner as the secretary shall prescribe and shall be valid only if all persons who are shareholders in such corporation on such first day of the first taxable_year for which such election is effective consent to such election temporary sec_1_921-1t provides in part that a corporation electing ic-disc status must file form 4876-a and that a corporation electing to be treated as an ic-disc for its first taxable_year shall make its election within days after the beginning of that year sec_301_9100-1 provides in part that the commissioner in exercising the commissioner’s discretion may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election under all subtitles of the code except subtitles e g h and i sec_301_9100-1 provides that a regulatory election is an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin for this purpose an election includes an application_for relief in respect of tax sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 automatic extensions must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that the grant of relief will not prejudice the interests of the government based on the facts and representations submitted with taxpayer’s ruling_request we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time of days from the date of this ruling letter to file form_1 as used in this letter the terms ic-disc and disc have the same meaning plr-127788-16 4876-a such filing will be treated as a timely election to be treated as an ic-disc for taxpayer’s first taxable_year the granting of an extension in this ruling letter is not a determination that taxpayer is otherwise eligible to make the election or to claim ic-disc status or benefits see sec_301_9100-1 taxpayer should attach a copy of this ruling letter to its federal_income_tax returns for the taxable years to which this letter applies this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter sincerely _________________________ marissa k rensen senior counsel branch office of associate chief_counsel international enclosures copy of this letter copy for sec_6110 purposes
